DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
 
Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites “The organic light emitting device of claim 18, wherein the emission layer comprises the at least one condensed cyclic compound represented by one of of claim 1”. Given that claim 19 depends which already refers back to the compound recited in claim 1. Applicants are advised to amend claim 19 to recite “The organic light emitting device of claim 18, wherein the emission layer comprises the at least one condensed cyclic compound”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “A condensed cyclic compound of the following compounds” which renders the scope of the claim confusing given that it is unclear how a condensed compound is obtained by the compounds recited in claim 1 or what compound or compounds are encompassed by compounds recited in claim 1. If Applicants’ intention is to recite a condensed cyclic compound selected from those recited in claim 1, Applicants are advised to amend claim 1 to recite “A condensed cyclic compound selected from the group consisting of” and further amend claim 1 to recite the conjunction “and” between compounds 273 and 286 in the claim. 
Alternatively, if Applicants’ intention is to claim a compound obtained from the compounds recited in in the claim 1, then this raises issues under U.S.C. 112 (a) for the reasons set forth below. 
In the interests of compact prosecution, pending rectification/clarification of the above, in the rejections set forth below claim 1 will be treated as reciting a Markush group of compounds.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “A condensed cyclic compound of the following compounds”. However, while there is support in the Specification as originally filed to recite the individual compounds of the claim, e.g. compound 1, 21, 23, etc., there is no support in the instant Specification as originally filed to recite a “condensed cyclic compound of the following compound” which encompasses compounds formed by or containing the recited compounds recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al (US 2012/0298966).

Regarding claim 1, Zeng et al discloses the following compound ([0014] – Formula I):

    PNG
    media_image1.png
    143
    233
    media_image1.png
    Greyscale
.
In the above compound Z is Si ([0014]); Ar and Ar’ are phenyl ([0014]); L1 is aryl, i.e. phenyl ([0014] and [0017]); and L2 is a single bond ([0014]). A is given as ([0016]):

    PNG
    media_image2.png
    158
    317
    media_image2.png
    Greyscale
,
where Y1 is O ([0016]); and X1-X8 are CR, where R is H ([0014]). The group B is given as ([0016]):

    PNG
    media_image3.png
    198
    250
    media_image3.png
    Greyscale
.
From the above, the reference discloses a compound encompassing Compound 116 of the claims, i.e.

    PNG
    media_image4.png
    194
    412
    media_image4.png
    Greyscale
.


Regarding claim 18, Zeng et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0022]). The organic layer is an emitter layer comprising the disclosed compound (Abstract).

Regarding claim 19, Zeng et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the emitter layer comprises the disclosed compound.

Regarding claim 20, Zeng et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a host in the emitter layer (Abstract). The emitter layer further comprises a phosphorescent dopant ([0025] and [0061] – Compound BL).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zheng et al (US 2013/0026909, hereafter Zeng ’909).

Zheng ‘909 discloses the following compound:

    PNG
    media_image1.png
    143
    233
    media_image1.png
    Greyscale
.
In the above compound Z is Si; Ar and Ar’ are phenyl; L1 is aryl, i.e. phenyl; and L2 is a single bond. A is given as:

    PNG
    media_image2.png
    158
    317
    media_image2.png
    Greyscale
.
Y1 is O; and X1-X8 are CR, where R is H. The group B is given as:

    PNG
    media_image3.png
    198
    250
    media_image3.png
    Greyscale
.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767